     Case 1:20-cv-01560-NONE-JLT Document 9 Filed 12/01/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    DAKOTAH MASSIE, et al.,                            Case No.: 1:20-cv-01560 NONE JLT

12                   Plaintiffs,                         ORDER GRANTING STIPULATION FOR
                                                         AN EXTENSION OF TIME FOR
13                   v.                                  GENERAL MOTORS COMPANY TO FILE
                                                         A RESPONSIVE PLEADING
14    GENERAL MOTORS COMPANY, et al.,                    (Doc. 8)

15                   Defendants.

16

17           The parties have stipulated to allow General Motors Company until January 25, 2021

18    to file a responsive pleading. (Doc. 8) The reason for the stipulation is to allow this defendant

19    to investigate the claims and legal issues raised in the complaint. Thus, the Court ORDERS:

20           1.      General Motors Company SHALL file a responsive pleading to the complaint

21    no later than January 25, 2021.

22
      IT IS SO ORDERED.
23

24       Dated:     November 30, 2020                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
